Case 1:21-cv-01138-JPH-MG Document 11 Filed 06/14/21 Page 1 of 4 PageID #: 50




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

BELL, THOMAS, LLC,                                   )
THOMAS PHILLIP BELL,                                 )
                                                     )
                              Plaintiffs,            )
                                                     )
                      v.                             )      No. 1:21-cv-001138-JPH-MG
                                                     )
INDIANA SHERIFF'S OFFICE,                            )
INTAKE CLASSIFICATION SHERIFF,                       )
                                                     )
                              Defendants.            )

                                            ORDER

         Pro se Plaintiff Thomas Phillip Bell 1 filed this action on May 6, 2021. He

    has since filed three amended complaints and two "motions for new

    evidence." 2 This Order addresses Mr. Bell's Motion to Proceed In Forma

    Pauperis and his pending motions, and dismisses his Complaint for lack of

    subject-matter jurisdiction.

    I.   Motion to Proceed In Forma Pauperis

         Mr. Bell’s motion to proceed in forma pauperis, dkt. [2], is GRANTED. See

28 U.S.C. § 1915(a). While in forma pauperis status allows Mr. Bell to proceed

without prepaying the filing fee, he remains liable for the full fees. Ross v.

Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65 (7th Cir. Jan. 15,


1Mr. Bell lists both himself and "Bell, Thomas, LLC" as Plaintiffs. Unless he is a licensed
attorney, Mr. Bell cannot represent a corporation in federal court. See Operating Engineers Loc.
139 Health Benefit Fund v. Rawson Plumbing, Inc., 130 F. Supp. 2d 1022, 1023 (E.D. Wis.
2001) (Observing "[i]t has been the law for the better part of two centuries that a corporation
may appear in the federal courts only through licensed counsel.)
2Mr. Bell is no stranger to this Court. After he filed this case, he was restricted from filing new
cases in this Court due to his frivolous filing practices here and elsewhere. See In re Thomas
Phillip Bell, No. 1:21-mc-00034-TWP-DLP (S.D. Ind. May 25, 2021).
Case 1:21-cv-01138-JPH-MG Document 11 Filed 06/14/21 Page 2 of 4 PageID #: 51




2019) ("Under 28 U.S.C. § 1915(a), a district court may allow a litigant to

proceed 'without prepayment of fees,' . . . but not without ever paying fees."). No

payment is due at this time.

II.    Pending Motions

       Mr. Bell has filed two documents entitled "Motion for New Evidence."

Dkts. [6] and [8]. Attached to these documents are what appear to be papers

relating to Mr. Bell's recent arrest in Marion County, Indiana for failure to

register as a sex offender. Handwritten notations on the papers state that Mr.

Bell's constitutional rights were violated because he was booked under an

incorrect middle name and his race was incorrectly recorded, and he wants

those errors to be corrected. This Court has no authority to order state law

enforcement agencies to correct their records. Therefore, Mr. Bell's motions are

denied.

III.   Subject-matter jurisdiction

       The Court will address Mr. Bell's Third Amended Complaint (the

"Complaint"), dkt. 9, because it supersedes his prior complaints and is now the

operative complaint. See Riley v. Elkhart Cmty. Schs., 829 F.3d 886, 890 (7th

Cir. 2016).

       "Federal courts are courts of limited jurisdiction." Gunn v. Minton, 568

U.S. 251, 256 (2013) (citation omitted). To hear and rule on the merits of a

case, a federal "court must have the power to decide the claim before it

(subject-matter jurisdiction)." Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553,

562 (2017). "The party asserting federal jurisdiction bears the burden of


                                        2
Case 1:21-cv-01138-JPH-MG Document 11 Filed 06/14/21 Page 3 of 4 PageID #: 52




demonstrating its existence." Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir.

2013). And "[i]f the court determines at any time that it lacks subject-matter

jurisdiction, [it] must dismiss the action." Fed. R. Civ. P. 12(h)(3); see Evergreen

Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir.

2015) ("[F]ederal courts are obligated to inquire into the existence of

jurisdiction sua sponte.").

      The Court does not appear to have jurisdiction over this case. The

Supreme Court has explained the two general ways to establish subject-matter

jurisdiction: The basic statutory grants of federal-court subject-matter

jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332. Section 1331

provides for federal-question jurisdiction, § 1332 for diversity of citizenship

jurisdiction. A plaintiff properly invokes § 1331 jurisdiction when he pleads a

colorable claim arising under the Constitution or laws of the United States. He

invokes § 1332 jurisdiction when he presents a claim between parties of diverse

citizenship that exceeds the required jurisdictional amount, currently $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. Bell's Complaint indicates the basis for jurisdiction in this case is

diversity of citizenship. He appears to allege that his automobile was damaged

when it was impounded after his arrest. He seeks $10,000 in damages. The

complaint states that both Mr. Bell and Defendants are citizens of Indiana.

Dkt. 9 at 2-3. Diversity jurisdiction requires that "no plaintiff may be from the

same state as any defendant." Hart v. FedEx Ground Package Sys. Inc., 457


                                         3
Case 1:21-cv-01138-JPH-MG Document 11 Filed 06/14/21 Page 4 of 4 PageID #: 53




F.3d 675, 676 (7th Cir. 2006). Further, Mr. Bell's claim for $10,000 does not

meet the required jurisdictional amount.

IV.   Conclusion

      Because Mr. Bell has not demonstrated subject-matter jurisdiction, his
complaint must be dismissed. He shall have through July 12, 2021, to show

cause why this action should not be dismissed for lack of subject-matter

jurisdiction. If he fails to respond by this date, the Court will dismiss this case

without prejudice. Mr. Bell's motions for new evidence, dkts. [6] and [8], are

denied.

SO ORDERED.

Date: 6/14/2021




Distribution by U.S. Mail:

Thomas Phillip Bell
General Delivery
Indianapolis, IN 46206




                                         4
